DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10 in the reply filed on 10/7/22 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuoka (JP 61-176439, cited by applicant) in view of Pasco et al. (US 4,221,748, hereinafter Pasco, cited by applicant).
Re Claim 1. Matsuoka teaches a casting core for casting molds, the casting core comprising ceramic particles bound (abstract, refractory powdery and granular material) with a silica sol (colloidal silica). 

Matsuoka fails to specifically teach that the casting core has a pore structure comprising pores, and an average pore size of the pores increases at least in sections from an outside to an inside in the casting core.  

The invention of Pasco encompasses porous crushable core. Pasco teaches that the casting core has a pore structure comprising pores, and an average pore size of the pores increases at least in sections from an outside to an inside in the casting core (abstract, C2/L5-47, C4/L29-39 & C5/L44-59) to improve crushability of the core (abstract).
In view of Pasco, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Matsuoka to employ a pore structure comprising pores, and an average pore size of the pores increases at least in sections from an outside to an inside in the casting core; since Pasco teaches the advantage of using it, which is to improve crushability of the core (abstract).

Re Claim 2. The combination teaches wherein the average pore size of the pores increases from the outside to the inside in the casting core (Pasco, abstract, C2/L5-47, C4/L29-39 & C5/L44-59), but fails to teach the specific range of the average pore size in an outer region or an inner region.

However, the average pore size is a result effective variable, as smaller pore size prevents any significant metal penetration on the core surface, and larger pore size increases the crushability of the core (Pasco, abstract, C2/L5-47, C4/L29-39 & C5/L44-59).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Matsuoka in view of Pasco to perform routine experimentation of find the optimum average pore size in an outer region or an inner region.
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP 2144.05, II.

Re Claim 3. The combination teaches wherein the ceramic particles are inorganic ceramic particles selected from a group consisting of zircon sand particles, aluminum oxide particles (Matsuoka, L15 & 84).  

Re Claim 4. The combination teaches wherein the ceramic particles have an average particle diameter of less than 10 micrometer (Matsuoka, Table 1) or 300 micrometers (Pasco, claim 1).  
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05, I.

Re Claim 5. The combination teaches wherein the silica sol is selected from a group consisting of water glass (Matsuoka, L80).  

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuoka in view of Pasco as applied to claim 1 above, and further in view of Clark (US 3,898,090).
Matsuoka in view of Pasco fails to specifically teach that the silica sol is present in a form of particles with an average particle diameter of from 8 nm to 40 nm.  

The invention of Clark encompasses foundry mold and core composition. Clark teaches that the silica sol is present in a form of particles with an average particle diameter of from 5 to 150 nm (C2/L52-67) to provide greater shelf life in the binder composition.
In view of Clark, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Matsuoka in view of Clark to employ silica sol in a form of particles with an average particle diameter of from 5 to 150 nm; since Clark teaches the advantage of using it, which to provide greater shelf life in the binder composition (C2/L52-67).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuoka in view of Pasco as applied to claim 1 above, and further in view of applicant’s admitted prior art (hereinafter AAPA).
Matsuoka in view of Pasco fails to specifically teach that the casting core is at least one of infiltrated and coated with at least one of (1) at least one wash; and (2) at least one reinforcing component.

	AAPA discloses that the casting core is coated with washes to improve the surface (P2/L2-3).
	In view of AAPA, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Matsuoka in view of Pasco to coat the casting core with washes; since AAPA teaches the advantage of using them, which is to improve the surface (P2/L2-3).

Allowable Subject Matter
Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 7: The prior art, taken alone or in combination fails to teach that the average pore size of the pores in an outer region, of the core center is less than the average pore size of the pores in an inner region of the core shroud; in combination with other claimed elements as set forth in claim 7.  

	The closest prior arts are Matsuoka and Pasco. The teachings of Matsuoka in view of Pasco have been discussed above. In addition, the combination teaches that the casting core comprises a core center (inherent to Matsuoka), which contains ceramic particles bound with a silica sol (abstract), and at least one core shroud (an outer region of the core) which is arranged around the core center and which contains ceramic particles bound with a silica sol, wherein the core center has a pore structure in which the average pore size of the pores increases from the outside to the inside in the casting core (Pasco, abstract, C2/L5-47, C4/L29-39 & C5/L44-59), wherein the at least one core shroud has a pore structure in which the average pore size of the pores increases from the outside to the inside in the casting core (Pasco, abstract, C2/L5-47, C4/L29-39 & C5/L44-59).  
However, the combination does not teach or suggest that the average pore size of the pores in an outer region, of the core center is less than the average pore size of the pores in an inner region of the core shroud.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
The rejections above rely on the references for all the teachings expressed in the text of the references and/or one of ordinary skill in the art would have reasonably understood from the texts. Only specific portions of the texts have been pointed out to emphasize certain aspects of the prior art, however, each reference as a whole should be reviewed in responding to the rejection, since other sections of the same reference and/or various combinations of the cited references may be relied on in future rejections in view of amendments. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN E YOON whose telephone number is (571)270-5932. The examiner can normally be reached Monday-Friday 8 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN E YOON/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        

11/2/2022